HENDRY, Chief Judge.
This is an appeal from a final decree in which the defendant counter-plaintiff wife, Kathleen Schiffman, was granted a divorce from the plaintiff, counter-defendant husband, Jack Schiffman, on the ground of desertion.
In its final decree, the court ordered the husband to pay to the wife the sum of $350.00 per month alimony and $75.00 per month per child for child support. The wife was granted custody of the parties’ four children. The husband was also ordered to pay to the wife the sum of $5,000.00 in satisfaction of property rights and to pay the wife’s attorney’s fees in the sum of $3,500.00.
On appeal, the wife contends that the award in satisfaction of property rights, and the amounts awarded for alimony and child support are inadequate. On cross-appeal, the husband contends that the wife should not have been awarded anything for property rights; that the wife should have been ordered to convey to the husband all property standing in her name alone or by the entireties, and, that the amounts awarded for alimony and attorney’s fees are excessive.
The order of the chancellor comes to the appellate court with a presumption of correctness, and the burden rests on the party seeking reversal to clearly demonstrate error. Southern National Bank of Fort Walton Beach v. Young, Fla.App.1962, 142 So.2d 788. The parties have failed to clearly demonstrate error and, therefore, the decree appealed is affirmed.
Affirmed.